IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                        : No. 71
                              :
APPOINTMENT TO THE            : CLIENT SECURITY APPOINTMENT
PENNSYLVANIA LAWYERS FUND FOR : DOCKET
CLIENT SECURITY BOARD         :




                                         ORDER

PER CURIAM
         AND NOW, this 19th day of February, 2019, William J. Joyce,* Luzerne County, is

hereby appointed as a member of the Pennsylvania Lawyers Fund for Client Security

Board for a term of three years, commencing April 1, 2019.



* Non-lawyer public member